NOTICE OF ALLOWABILITY
Claims 1-2 and 5-9 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1.	 	An artificial reality system comprising: a head mounted display (HMD) configured to output artificial reality content, the HMD including at least one stacked integrated circuit component, wherein the at least one stacked integrated circuit component comprises: a system-on-a-chip (SoC)  die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements and one or more Input/Output (I/O) pads, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent having a frontside and a backside, wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements and one or more I/O pads bonded to the one or more I/O pads of the SoC die in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, wherein the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Claim 12.	An integrated circuit component comprising: a system-on-a-chip (SoC) die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements and one or more Input/Output (I/O)pads, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent having a frontside and a backside, wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements and one or more I/O pads bonded to the one or more I/O pads of the SoC die in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, wherein each of the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Claim 20.	A method comprising: providing a system-on-a-chip (SoC) die having a frontside and an oppositely facing backside; bonding one or more Input/Output (I/O)pads on the frontside of the SoC die to one or more I/O pads on a frontside of a static random-access memory (SRAM) subcomponent in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing, wherein the frontside of the SoC die includes an active area including one or more active elements, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area, and wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements; thinning the SoC die from a first thickness to a second thickness, wherein the first thickness is relatively greater than the second thickness, and wherein the thinning includes thinning the SoC die from the backside of the SoC die; forming a plurality of through-silicon vias (TSVs) from the backside of the SoC die to the frontside of the SoC die, wherein the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die; and metallizing the TSVs from the backside of the SoC die to the frontside of the SoC die

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “An artificial reality system comprising: a head mounted display (HMD) configured to output artificial reality content, the HMD including at least one stacked integrated circuit component, wherein the at least one stacked integrated circuit component comprises: a system-on-a-chip (SoC)  die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements and one or more I/O pads, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent having a frontside and a backside, wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements and one or more I/O pads bonded to the one or more I/O pads of the SoC die in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, wherein the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 12, the recitation of “An integrated circuit component comprising: a system-on-a-chip (SoC) die having a frontside and a backside, wherein the frontside of the SoC die includes an active area including one or more active elements and one or more I/O pads, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area; a static random-access memory (SRAM) subcomponent having a frontside and a backside, wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements and one or more I/O pads bonded to the one or more I/O pads of the SoC die in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing; and a plurality of through-silicon vias (TSVs) formed from the backside of the SoC die to the frontside of the SoC die, wherein each of the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 20, the recitation of “A method comprising: providing a system-on-a-chip (SoC) die having a frontside and an oppositely facing backside; bonding one or more I/O pads on the frontside of the SoC die to one or more I/O pads on a frontside of a static random-access memory (SRAM) subcomponent in a face-to-face, vertically stacked arrangement with no intermediate redistribution layer (RDL) routing, wherein the frontside of the SoC die includes an active area including one or more active elements, and wherein the frontside of the SoC die further includes at least one non-active area outside of the active area, and wherein the frontside of the SRAM subcomponent includes an active area including one or more active elements; thinning the SoC die from a first thickness to a second thickness, wherein the first thickness is relatively greater than the second thickness, and wherein the thinning includes thinning the SoC die from the backside of the SoC die; forming a plurality of through-silicon vias (TSVs) from the backside of the SoC die to the frontside of the SoC die, wherein the plurality of TSVs are formed in the at least one non-active area of the SoC die and wherein none of the plurality of the TSVs are formed within the active area of the SoC die; and metallizing the TSVs from the backside of the SoC die to the frontside of the SoC die “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621